NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas               956-318-2403 (FAX)



                                          October 02, 2014

      Charlie O. Burnett III                        Hon. Maureen S. Kersey
      914 Ashland                                   1300 Glade Road
      Corpus Christi, TX 78412                      Colleyville, TX 76034
      * DELIVERED VIA E-MAIL *                      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00518-CV
      Tr.Ct.No. 2014-CCV-60675-5
      Style:    Charlie O. Burnett, III v. DRO IP, Ltd.


              Enclosed please find the opinion and judgment issued by the Court on this date.

                                                Very truly yours,


                                                Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: County Court at Law No. 5 (DELIVERED VIA E-MAIL)
           Hon. Patsy Perez, Nueces County District Clerk (DELIVERED VIA E-MAIL)
           Hon. J. Rolando Olvera Jr., Presiding Judge, Fifth Administrative Judicial Region
           (DELIVERED VIA E-MAIL)